Citation Nr: 0107185	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefit 
sought on appeal.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral knee tendonitis.  Specifically, he 
alleges that even though he had a history of knee pain prior 
to service, his inservice activities aggravated the 
preexisting condition.  The veteran avers that he continues 
to experience severe pain and limitation in both of his 
knees. 

The veteran's service medical records show a normal 
enlistment examination in July 1973, with no mention of prior 
knee problems.  In early March 1975, however, the veteran 
complained of both knees hurting and that he had previous 
injury.  He denied any trauma.  Thereafter, he complained of 
pain and weakness in both of his knees and reported a history 
of similar pain since grade school.  The veteran also related 
at that time that he had seen a physician for his bilateral 
knee complaints four or five times during the year 
immediately preceding his acceptance into service, but had 
checked all blocks no on the induction physical.  He had a 
normal examination, except for subjective complaints of pain 
on palpation.  The joint was stable with no effusion or joint 
line tenderness.  The impression was doubt any pathology, 
possibly minimal chondromalacia.  It was noted at that time 
that the veteran had "terrible" motivation and wanted out 
of the service.  He was seen later in March with continued 
knee complaints.  In May he again reported knee pain since 
childhood and an orthopedic consult diagnosed old patella 
tendonitis with old Osgood-Schlatter's disease and residual 
low grade tendonitis.



In May 1975, the veteran was placed on a medical profile due 
to bilateral chronic patellar tendonitis with old Osgood-
Schlatter's disease.  He was permanently restricted to no 
marching over twenty minutes, no forced marching over thirty 
minutes, and no running over fifteen minutes.  This profile 
stayed in effect until the veteran's discharge.  

In May 1975, it was noted in the service medical records that 
the veteran was on a permanent profile, taking medication, 
and that Tylenol would be added to his treatment.  In June 
1975, the veteran complained three times of continued 
bilateral knee pain, but there were no objective findings 
upon examination.  An assessment of chronic tendonitis was 
entered.  On June 23, 1975, it was again noted that the 
veteran wanted out of the service.  The examining physician 
opined that the veteran had a medical condition that was 
going to continue to give him problems and advised that he 
talk to his commanding officer about retention in the 
service.

Subsequent service medical records do not reflect complaints 
of knee pain.  There are numerous visits to the dermatology 
clinic as well as complaints of right arm pain and swelling 
in October 1975, and right ankle and right arm pain in 
November 1975.  The veteran's discharge examination performed 
in June 1976 was normal.

The veteran testified before an RO Hearing Officer in May 
2000, that he began work as a mail carrier for the United 
States Postal Service (USPS) shortly after discharge from the 
service.  He stated that he informed the USPS physician that 
he had knee problems, but was passed by the physician as it 
was an, "opportunity to get a good job and use my military 
time in this job."  The veteran also testified that he saw 
numerous physicians after service regarding his knee 
problems, but had been unable to locate those records.

The first medical record of post-service treatment associated 
with the veteran's claims folder is dated in March 1992, and 
reflects complaints of a twisted knee.  X-rays were negative 
and it was noted that the veteran chose to return to work, 
but "perhaps cut down on overtime."  He was next seen in 
October 1995, when a recommendation was made that he be 
referred to a specialist.  As such, he was seen by Sanford S. 
Kunkel, M.D. in November 1995.  At that time, the veteran 
related having a twenty-four year history of bilateral knee 
symptoms, including pain and locking.  There was no report of 
problems in service.  The physician noted that the veteran 
had what appeared to be Osgood-Schlatter as a youngster.  Dr. 
Kunkel opined that the veteran had a torn medial meniscus of 
the left knee, for which surgery was recommended, and noted 
that he had minimal tenderness in the right knee "over his 
old Osgood-Schlatter."

Since that time, the veteran reports that he has undergone 
three knee surgeries, two on his left knee and one on his 
right knee.  He testified in May 2000, that he was on a 
profile at work and would probably need more surgical 
intervention.  The veteran stated that he had been taking 
Tylenol on a regular basis since his knee complaints in 
service.

A preexisting injury or disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).  In deciding an aggravation claim, the 
Board must determine, after having found the presence of a 
preexisting condition, whether there has been any measurable 
worsening of the disability during service and whether such 
worsening constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 
Vet. App. 155, 163 (1993).

Given the evidence as outlined above, the Board finds that 
despite the absence of complaints or findings of a knee 
disorder on the initial examination for service, the veteran 
clearly and unmistakably had bilateral knee problems prior to 
service and he has not contended otherwise.  Specifically, 
service medical records reflect that while seeking treatment 
he related a pre-service history of pain in both knees and 
medical treatment in the year immediately preceding entry 
into service.  The examiner in service noted that history in 
the diagnosis of old patella tendonitis with old Osgood-
Schlatter disease and residual low grade tendonitis.  Post 
service medical evidence further supports the finding that 
this disorder pre-existed service.  In November 1995, the 
veteran reported a twenty-four year history of knee problems 
which would fall within the time period preceding service.  
This history, in addition to confirming that the disorder 
existed prior to service, was also negative for any 
complaints of knee problems in service.   The 1995 examiner 
noted that the veteran had Osgood-Schlatter as a youngster.  
The veteran's history given for the purpose of treatment is 
accorded considerable weight.  This being said, the question 
next becomes whether the veteran's pre-existing knee disorder 
increased during service beyond normal progress, as claimed 
by the veteran.  

The service medical records reflect no injury during service, 
but the veteran had repeated subjective complaints without 
objective findings that were noted in 1975 when he was placed 
on a profile.  Thereafter, no complaints or findings in 
service were reported and the separation examination was 
within normal limits.  However, the examiner in June 1975 had 
noted that the veteran's condition would continue and the 
veteran has contended that he had problems after service, but 
could not obtain some of his treatment records.  At this 
point, there is no medical evidence of record to support the 
veteran's contention that his preexisting knee condition was 
aggravated by military service.  A further effort to obtain 
treatment records concerning the veteran's knees both before 
and after service is warranted.  In addition, obtaining a 
medical opinion as to whether the veteran's knee disorder 
increased in severity during service and, if so, whether any 
current knee disorder is related to service is necessary.  
Accordingly, this matter must be remanded for further 
development in an effort to determine the effect of the 
veteran's active duty service on his preexisting bilateral 
knee condition.

Additionally, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
§ 7, subpart (a), 114 Stat. 2096, __ (2000).  See also, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Furthermore, 
the Court recently pointed out in Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. February 22, 2001) that 38 U.S.C.A. 
§ 5103(a), as amended by the Veterans Claims Assistance Act, 
not only requires VA to inform a claimant of the reasons for 
denying a claim, but the evidence necessary to substantiate 
said claim.  Consequently, the Board finds that the Veterans 
Claims Assistance Act of 2000 imposes some additional 
requirements which must be considered by the RO.

Accordingly, this matter is REMANDED for the following:

1. The RO should give the veteran 
another opportunity to provide the 
names and addresses of all 
physicians who treated his 
bilateral knee condition both 
before and after his discharge 
from service.  The RO should then, 
after obtaining all necessary 
authorizations from the veteran, 
make an attempt to obtain any and 
all  treatment records identified 
and associate them with the 
veteran's claims folder.  Any 
other evidence or employment 
records the veteran may have 
reflecting knee problems may also 
be submitted in support of his 
claim.

2. Following completion of the above 
requested development, the RO 
should schedule the veteran for a 
VA examination to determine the 
nature, extent and etiology of his 
current bilateral knee disorder. 
The veteran's claims file, 
including a copy of this REMAND, 
should be made available to the 
examiner prior to the examination.  
Following a complete review of the 
veteran's records, the examiner 
should provide an opinion as to 
whether the veteran's preexisting 
bilateral knee disorder increased 
in severity during service and, if 
so, whether such increase was 
beyond natural progression.  If 
the veteran's disorder increased 
during service beyond natural 
progression, the examiner should 
then provide an opinion as to 
whether it is as likely as not 
that the veteran's current 
bilateral knee disorder is a 
result of service.  The examiner 
should clearly outline the 
rationale for any opinion 
expressed.  

3. When the development requested has 
been completed, the case should 
again be reviewed by the RO on the 
basis of the additional evidence 
of record.  Any further action 
required to comply with the notice 
and development requirements of 
the Veterans Claims Assistance Act 
of 2000 should be undertaken.  If 
the benefits sought are not 
granted, the veteran and his 
representative should be furnished 
a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




